DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Arguments
Applicant’s arguments with respect to previous claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection relies on the addition of:
Claim 14-15, 16, and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport et al (US 5320103, 1994) (hereinafter Rapoport) in view of Muller et al (US 4723116, Pat 1988) (hereinafter Muller) 
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport in view of Muller, as applied to claim 16, in further view of Sinkus et al (US 20030128033 A1, filed 2002) (hereinafter Sinkus).
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport in view of Muller, as applied to claim 16 and 24 respectively, in further view Sato (US 6700378 B2, filed 2002)
Claim 17 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport in view of Muller, as applied to claim 16 and 24 respectively, in further view of Van Oort (US 5923235, Pat 1999)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14-15, 16, 19-21, 24, 26-27, and 29-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport et al (US 5320103, 1994) (hereinafter Rapoport) in view of Muller et al (US 4723116, Pat 1988) (hereinafter Muller) 
Regarding claim 16, Rapoport discloses, An apparatus comprising: two permanent magnet assemblies which are opposite in polarity (see re-produced Fig. 2 below, magnet groupings 20 and 30) and are set within a hollow steel sleeve (see re-produced Fig. 2 below, refer to panels 12, 11, 14, etc; refer to Fig 17 housing 90) to provide an air gap with a magnetic flux between the two permanent magnet assemblies, (magnet groupings 20 and 30 e.g Figure 2 below; Fig. 15-18 refer to 70 for one magnet assembly and 80 for a second magnet assembly; (Abstract; “the magnet groupings and the chamber defining the air gap across which the magnetic field extends.”) wherein the two permanent magnet assemblies and the hollow steel sleeve have an axis that is common to each (see re-produced Fig. 2, element R) and wherein a diagnostic zone is defined within the air gap (see re-produced Fig. 2, apertures 17 and 18 and air gap 39; Col 8 lines 15-17; “apertures 17 and 18 are provided to enable the insertion therethrough of a test sample”) 

    PNG
    media_image1.png
    274
    245
    media_image1.png
    Greyscale

wherein at least one of the two permanent magnet assemblies comprises a central cylindrical main steel magnet (see re-produced Fig. 2, item 21; fig. 15-18, items 71 and 81; alternatively refer to the embodiments of fig. 9 and 10-12), a cylindrical steel pole piece (e.g. fig. 17, items 72 and 82; alternatively refer to the embodiments of fig. 9 and 10-12) of a same diameter as the main magnet placed in face-to-face contact thereto (Col 16 lines 20-24; “if pole piece 72 and principal magnet 71 were of equal diameter, an interface would exist at the point where the rearmost face of pole piece 72 and the front most face of magnet 71 meet at their peripheries.”; Col 6 lines 6-8; “a principal permanent magnet 21 arranged in face-to-face contact with a ferromagnetic pole piece 22.”), and a coaxially positioned side magnet (e.g. fig. 15-18, items 73-76 & 83-86; alternatively refer to the embodiments of fig. 9 and 10-12); 
Rapoport further discloses, 
wherein the at least one steel shim is adjustably positioned within the cavity along a direction that is parallel to the axis and wherein the positioning of the at least one steel shim is configured to enhance a strength and a linearity of the magnetic flux in the diagnostic zone. (e.g. col. 10, lines 46-56, “positioning shim coils to be used in fine-tuning”; col. 3, lines 45-51; “secondary auxiliary permanent magnets, or electromagnetic "shim" coils wrapped onto a non-ferromagnetic core placed within the test chamber are used to "fine-tune" the flux alignment across the air gap.”).
Although Rapoport disclose, and at least one shim enclosed within at least one of the two permanent magnet assemblies and the hollow steel sleeve (e.g. fig. 17-22, items 100 and 104 and other components describe as “shim coils” in the specification; alternatively for ‘shim’ refer to fig. 2, item 63 or the instances of “auxiliary permanent magnets”), 
Rapoport fails to teach: at least one steel shim enclosed within a cavity disposed in the cylindrical steel pole piece. 
However, in the same field of the endeavor, Muller discloses, and at least one steel shim (52 and 53 [also see associated paragraphs]) enclosed within a cavity ([a cavity is seen as the area between 42 and 43]; Col 6 lines 35-37; “Cylindrical or cuboid pole pieces 42, 43 define between them an air gap 44 having a diameter and/or a lateral length D and a width H”) disposed in the cylindrical steel pole piece (Col 6 lines 49-56; “From the representation of FIG. 4 it appears further that the pole pieces 42, 43 are provided with central recesses 49, 50 with supplementary coils 55, 56, 57, 58 arranged therein in the area of the pole faces 51, 52. As a result of these recesses 49, 50, so-called annular shims 53, 54 of the type generally known in connection with electromagnets for the generation of homogenous magnetic fields are formed in the marginal areas of the pole faces 51, 52.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the Rapoport t steel shims to be enclosed within a cavity disposed in the cylindrical steel pole piece as taught by Muller because doing so would provide a fine adjustment to improve homogeneity of the magnetic field (Col 3 lines 28-35 of Muller)

Regarding claim 14, the modified combination above disclose all the elements of claim 16, Rapoport further discloses, wherein the coaxially positioned side magnet (Col 9 lines 43; “auxillary magnets 291, 292, 293, and 294 are shown in Fig. 11”) is a toroidal-shaped magnet with a rectangular cross section. (see re-produced Fig. 11 below, items 291-294; Col 9 lines 44-46; “FIG. 11 as toroidal segments forming a ring having a square or rectangular cross section”)

Regarding claim 15, the modified combination above disclose all the elements of claim 16, Rapoport further discloses, wherein both permanent magnet assemblies have (see re-produced Fig. 15-18, [refer to 70 for one magnet assembly and 80 for a second magnet assembly])

    PNG
    media_image2.png
    355
    512
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    703
    526
    media_image3.png
    Greyscale

(see re-produced Fig. 1 and 2 below, panels 11-15; Col 16 lines 50-15; “Top panel 15, and side panels 11, 12, 13 and 14 are then attached, completing assembly” [if panels are attached then they can be removed])

    PNG
    media_image4.png
    307
    503
    media_image4.png
    Greyscale


Regarding claim 20, the modified combination above disclose all the elements of claim 16, further Rapoport discloses, wherein the hollow steel sleeve comprises a circumferential channel (see re-produced Fig. 17 below, test channel 90) 

    PNG
    media_image5.png
    266
    312
    media_image5.png
    Greyscale


(Col 10 lines 4-6; “toroidal auxiliary magnet segments 73, 74, 75 and 76 arranged in edgewise contact to pole piece 72.) having a position which is adjustable parallel to the common axis to enhance a strength and a linearity of the magnetic flux in the diagnostic zone. (Col 16 lines 53-54; “Where shim coils are used, spacers 37 and 38 carry case 100 with the required shim coils assembled thereto.”[alternatively refer to the positioning of core 100 in figures 15-18]; Col 10 lines 46-50; “The function to be served by core 100 is the shaping and positioning of shim coils to be used in fine-tuning or aligning that portion of the magnetic field extending throughout the test region within which the sample to be tested is placed”; Col 4 lines 37-38; “FIG. 16 is a front view of the assembly of FIG. 15; FIG. 17 is a perspective view in partial section of cylindrical test chamber utilizing the magnet assembly of FIGS. 15 and 16”)

Regarding claim 21, the modified combination above disclose all the elements of claim 20, Rapoport further discloses, wherein the at least one toroidal steel shim (Col 10 line 4; “toroidal auxiliary magnet”) comprises a plurality of concentric sleeve shims (Col 10 line 5 segments 73, 74, 75, and 76) positioned within the circumferential channel (see re-produced Fig. 16 below) and wherein each sleeve shim has an adjustable position within the circumferential channel. (Col 10 line 6; “arrange in edgewise contact to pole piece 72”)

    PNG
    media_image6.png
    241
    244
    media_image6.png
    Greyscale

Regarding claim 24, Rapoport discloses, An apparatus comprising: two permanent magnet assemblies which are opposite in polarity (see re-produced Fig. 2 below, magnet groupings 20 and 30) and are set within a hollow steel sleeve (see re-produced Fig. 2 below, refer to panels 12, 11, 14, etc; refer to Fig 17 above housing 90)  

    PNG
    media_image7.png
    283
    255
    media_image7.png
    Greyscale

to provide an air gap with a magnetic flux between the two permanent magnet assemblies (magnet groupings 20 and 30 e.g Figure 2 above; Fig. 15-18 refer to 70 for one magnet assembly and 80 for a second magnet assembly; (Abstract; “the magnet groupings and the chamber defining the air gap across which the magnetic field extends.”), wherein the two permanent magnet assemblies and the hollow steel sleeve have an axis that is common to each (see re-produced Fig. 2 above, element R) and wherein a diagnostic zone is defined within the air gap (see re-produced Fig. 2 above, apertures 17 and 18 and air gap 39; Col 8 lines 15-17; “apertures 17 and 18 are provided to enable the insertion therethrough of a test sample”), wherein at least one of the two permanent magnet assemblies comprises a main magnet (see re-produced Fig. 2 above, item 21; fig. 15-18, items 71 and 81; alternatively refer to the embodiments of fig. 9 and 10-12), a pole piece placed (e.g. fig. 17 above, items 72 and 82; alternatively refer to the embodiments of fig. 9 and 10-12) in face-to-face contact with the main magnet (Col 16 lines 20-24; “if pole piece 72 and principal magnet 71 were of equal diameter, an interface would exist at the point where the rearmost face of pole piece 72 and the front most face of magnet 71 meet at their peripheries.”; Col 6 lines 6-8; “a principal permanent magnet 21 arranged in face-to-face contact with a ferromagnetic pole piece 22.”), and a coaxially positioned side magnet (e.g. fig. 15-18 above, items 73-76 & 83-86; alternatively refer to the embodiments of fig. 9 and 10-12); and
Rapoport further discloses, 
wherein the at least one steel shim is adjustably positioned within the cavity along a direction that is parallel to the axis and wherein the positioning of the at least one steel shim is configured to enhance a strength and a linearity of the magnetic flux in the diagnostic zone. (e.g. col. 10, lines 46-56, “positioning shim coils to be used in fine-tuning”; col. 3, lines 45-51; “secondary auxiliary permanent magnets, or electromagnetic "shim" coils wrapped onto a non-ferromagnetic core placed within the test chamber are used to "fine-tune" the flux alignment across the air gap.”).
Although Rapoport disclose, and at least one shim enclosed within at least one of the two permanent magnet assemblies and the hollow steel sleeve (e.g. fig. 17-22 below, items 100 and 104 and other components describe as “shim coils” in the specification; alternatively for ‘shim’ refer to fig. 2, item 63 or the instances of “auxiliary permanent magnets”), 

    PNG
    media_image8.png
    693
    498
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    655
    396
    media_image9.png
    Greyscale

Rapoport fails to teach: at least one shim enclosed within a cavity disposed in the pole piece, 
However, in the same field of the endeavor, Muller and at least one steel shim (52 and 53 [also see associated paragraphs]) enclosed within a cavity ([a cavity is seen as the area between 42 and 43]; Col 6 lines 35-37; “Cylindrical or cuboid pole pieces 42, 43 define between them an air gap 44 having a diameter and/or a lateral length D and a width H”) disposed in the pole piece (Col 6 lines 49-56; “From the representation of FIG. 4 it appears further that the pole pieces 42, 43 are provided with central recesses 49, 50 with supplementary coils 55, 56, 57, 58 arranged therein in the area of the pole faces 51, 52. As a result of these recesses 49, 50, so-called annular shims 53, 54 of the type generally known in connection with electromagnets for the generation of homogenous magnetic fields are formed in the marginal areas of the pole faces 51, 52.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the Rapoport steel shims to be enclosed within a cavity disposed in the cylindrical steel pole piece as taught by Muller because doing so would provide a fine adjustment to improve homogeneity of the magnetic field (Col 3 lines 28-35 of Muller)

Regarding claim 27, the modified combination above disclose all the elements of claim 24, Rapoport further discloses, wherein: 
the at least one shim (Col 10 line 4; “toroidal auxiliary magnet”) comprises a plurality of shims, (Col 10 line 5 segments 73, 74, 75, and 76)  and
each shim of the plurality of shims is adjustably positioned (see re-produced Fig. 16 below) in the cavity independent of each other shim of the plurality of shims. (Col 10 line 6; “arrange in edgewise contact to pole piece 72”)

    PNG
    media_image6.png
    241
    244
    media_image6.png
    Greyscale

(see re-produced Fig. 2 below, item 21; fig. 15-18, items 71 and 81; alternatively refer to the embodiments of fig. 9 and 10-12),

    PNG
    media_image10.png
    275
    238
    media_image10.png
    Greyscale

Regarding claim 30, the modified combination above disclose all the elements of claim 24, Rapoport further discloses, wherein the pole piece comprises a cylindrical steel pole piece. (e.g. fig. 17, items 72 and 82; alternatively refer to the embodiments of fig. 9 and 10-12)

    PNG
    media_image11.png
    250
    248
    media_image11.png
    Greyscale


Regarding claim 31, the modified combination above disclose all the elements of claim 24, Rapoport further discloses, wherein the pole piece is the same diameter as (Col 16 lines 20-24; “if pole piece 72 and principal magnet 71 were of equal diameter, an interface would exist at the point where the rearmost face of pole piece 72 and the front most face of magnet 71 meet at their peripheries.”; Col 6 lines 6-8; “a principal permanent magnet 21 arranged in face-to-face contact with a ferromagnetic pole piece 22.”).

Regarding claim 32, the modified combination above disclose all the elements of claim 24, Rapoport further discloses, wherein each of the at least shim comprises a steel shim. (Abstract; “electromagnetic shim coils”).

Claim 17, 23, 25, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport in view of Muller, as applied to claim 16 and 24 respectively, in further view of Van Oort (US 5923235, Pat 1999).
Regarding claim 17 and 23, the modified combination above disclose all the elements of claim 16, Although Rapoport teaches at least one steel shim is positioned in the cavity (see re-produced Fig. 2 below, items 63, for ‘cavity’ refer to the area between the two primary magnets 20 and 30); 

    PNG
    media_image12.png
    289
    257
    media_image12.png
    Greyscale

adjustably positioned in the cavity by a threaded fastener.
However, in the same field of the endeavor, Van Oort teaches at least one steel shim is adjustably positioned in the cavity by a threated fastener (Col. 3, lines 37-48, “bolting”; “The shim assembly 10 includes a non-magnetizable shim tray 34, a generally circular first shim holder 36, and a predetermined first shim 38. The shim tray 34 is disposed proximate the pole face 12 and preferably, but not necessarily, is attached to the pole face 12. Such attachment may occur during pole face manufacture or such attachment may occur to retrofit an existing pole face with a shim assembly. Such attachment includes suitable bolting, adhesive bonding, and the like, as is known to the artisan. It is noted that the shim tray may be attached, alternatively, to the support member, elsewhere on the pole piece, or even to the floor, etc.”). 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Van Oort which teaches to have the at least one steel shim be adjustably positioned in a cavity by a threaded fastener such as a bolt since in the specific field of endeavor this is considered a well-known solution to the problem of attaching shim pieces to a particular location (e.g. col. 3, lines 37-48). Under this combination of references, the existing shim of Rapoport. can be considered to be attached/positioned utilizing a bolt, or alternatively, the shim tray 34 of Van Oort can be retrofitted to the pole face of Rapoport. (e.g. see Van Oort, col. 13, lines 40-45, “retrofit an existing pole face with a shim assembly”) utilizing bolting. By using the 

Regarding claim 25, the modified combination above disclose all the elements of claim 24, Although Rapoport teaches at least one steel shim is positioned in the cavity (see re-produced Fig. 2 below, items 63, for ‘cavity’ refer to the area between the two primary magnets 20 and 30); 

    PNG
    media_image12.png
    289
    257
    media_image12.png
    Greyscale

Rapoport fails to discloses, wherein the at least one steel shim is adjustably positioned in the cavity by a threaded fastener that is directly coupled to the at least one shim.
However, in the same field of the endeavor, Van Oort teaches at least one steel shim is adjustably positioned in the cavity by a threated fastener that is directly coupled to at least one shim (Col. 3, lines 37-48, “bolting”; “The shim assembly 10 includes a non-magnetizable shim tray 34, a generally circular first shim holder 36, and a predetermined first shim 38. The shim tray 34 is disposed proximate the pole face 12 and preferably, but not necessarily, is attached to the pole face 12. Such attachment may occur during pole face manufacture or such attachment may occur to retrofit an existing pole face with a shim assembly. Such attachment includes suitable bolting, adhesive bonding, and the like, as is known to the artisan. It is noted that the shim tray may be attached, alternatively, to the support member, elsewhere on the pole piece, or even to the floor, etc.”).  
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Van Oort which teaches to have the at least one steel shim be adjustably positioned in a cavity by a threaded fastener such as a bolt since in the specific field of endeavor this is considered a well-known solution to the problem of attaching shim pieces to a particular location (e.g. col. 3, lines 37-48). Under this combination of references, the existing shim of Rapoport. can be considered to be attached/positioned utilizing a bolt, or alternatively, the shim tray 34 of Van Oort can be retrofitted to the pole face of Rapoport. (e.g. see Van Oort, col. 13, lines 40-45, “retrofit an existing pole face with a shim assembly”) utilizing bolting. By using the bolt to position the shim assembly/tray of Van Oort, the shim itself is considered ‘adjustably positioned’ and ‘coupled’ to the shim.).

Regarding claim 28, the modified combination above disclose all the elements of claim 24, Although Rapoport teaches at least one steel shim is positioned in the cavity (see re-produced Fig. 2 below, items 63, for ‘cavity’ refer to the area between the two primary magnets 20 and 30);

    PNG
    media_image12.png
    289
    257
    media_image12.png
    Greyscale

	Rapoport fails to teach: wherein that portion of the cavity not filled by the at least one shim comprises at least a portion of a means for adjustably positioning the at least one shim. 
However, in the same field of the endeavor, Van Oort teaches wherein that portion of the cavity not filled by the at least one shim comprises at least a portion of a means for adjustably positioning the at least one shim. (Col. 3, lines 37-48, “bolting” [the bolting attachment is a portion of the cavity no filled by at least one shim]; “The shim assembly 10 includes a non-magnetizable shim tray 34, a generally circular first shim holder 36, and a predetermined first shim 38. The shim tray 34 is disposed proximate the pole face 12 and preferably, but not necessarily, is attached to the pole face 12. Such attachment may occur during pole face manufacture or such attachment may occur to retrofit an existing pole face with a shim assembly. Such attachment includes suitable bolting, adhesive bonding, and the like, as is known to the artisan. It is noted that the shim tray may be attached, alternatively, to the support member, elsewhere on the pole piece, or even to the floor, etc.”). 
(e.g. col. 3, lines 37-48). Under this combination of references, the existing shim of Rapoport. can be considered to be attached/positioned utilizing a bolt, or alternatively, the shim tray 34 of Van Oort can be retrofitted to the pole face of Rapoport. (e.g. see Van Oort, col. 13, lines 40-45, “retrofit an existing pole face with a shim assembly”) utilizing bolting. By using the bolt to position the shim assembly/tray of Van Oort, the shim itself is considered ‘adjustably positioned’.).

Claim 18 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport in view of Muller, as applied to claim 16 and 24 respectively, in further view Sato (US 6700378 B2, filed 2002)
Regarding claim 18, the modified combination above disclose all the elements of claim 16, 
Rapoport further discloses, wherein the at least one of the two permanent magnet assemblies comprises a plurality of steel shims, (e.g. fig. 17-22 below, items 100 and 104 and other components describe as “shim coils” in the specification; alternatively for ‘shim’ refer to fig. 2, item 63 or the instances of “auxiliary permanent magnets”),

    PNG
    media_image8.png
    693
    498
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    655
    396
    media_image9.png
    Greyscale

The above noted combination teaches all the above except for: each positioned in a corresponding cavity in the respective pole piece and each having an adjustable position within the cavity.
However, in the same field of the endeavor, Sato discloses, magnetic resonance imaging structure having a reduced tolerance. Specifically, Sato discloses, a plurality of (see re-produced Fig. 1 below, items 14a-c) each having adjustable positions within their respective cavities (refer to the sliding of the plates in re-produced Fig 1 below) wherein these cavities are positioned within permanent magnetic assemble (see reproduced Fig 1 below, item 10).

    PNG
    media_image13.png
    459
    501
    media_image13.png
    Greyscale

	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Sato which discloses a plurality of steel shims each having adjustable positions within respective cavities because doing so would allow for a better degree of adjustment of magnetic flex/field for MRI imaging (Col 4 lines 50-65 of Sato).

Regarding claim 26, the modified combination above disclose all the elements of claim 24, wherein: 
(e.g. fig. 17-22, items 100 and 104 and other components describe as “shim coils” in the specification; alternatively for ‘shim’ refer to fig. 2, item 63 or the instances of “auxiliary permanent magnets”),
the cavity comprises a plurality of cavities, (see re-produced Fig. 2 below) and

    PNG
    media_image14.png
    274
    259
    media_image14.png
    Greyscale

The above noted combination teaches all the above except for: each of the plurality of shims is enclosed within a different one of the plurality of cavities. 
However, in the same field of the endeavor, Sato discloses, each of the plurality of shims (see re-produced Fig. 1 below, items 14a-c) is enclosed within a different one of the plurality of cavities. (refer to the sliding of the plates in re-produced Fig 1 below).

    PNG
    media_image15.png
    478
    526
    media_image15.png
    Greyscale

	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Sato which discloses a plurality of steel shims each having adjustable positions within respective cavities because doing so would allow for a better degree of adjustment of magnetic flex/field for MRI imaging (Col 4 lines 50-65 of Sato).

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport in view of Muller, as applied to claim 16, in further view of Sinkus et al (US 20030128033 A1, filed 2002) (hereinafter Sinkus).
Regarding claim 22, the modified combination above disclose all the elements of claim 16, The above noted combination teaches all the above except for: at least one RF coil configured to deliver a pulsed signal and at least one pick up coil configured to 
However, in the same field of the endeavor, Sinkus discloses it is well known that RF coils transmit signals in a subject and RF receiving coils receive signals from a subject (Claim 5; “an RF transmit coil for exciting magnetic resonance in a subject disposed within the examination region; an RF receive coil for receiving magnetic resonance signals from the subject”; 0031; “The excitation of the nuclear magnetization in an individual slice then involves the generating of at least one RF pulse by the RF coil 32 and the RF generator 34 in conjunction with a gradient of the magnetic field which is induced by the gradient coil system 31 in conjunction with the generator 33 and extends in the longitudinal direction of the magnetic field, so that the nuclear magnetization is excited in a slice perpendicular to the longitudinal direction.”).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Sinkus well known teaching RF transmitting coils and RF receiving coils to transmit and receive signals from a subject because doing so would provide a way to image an examination zone (0022 of Sinkus).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793